I cannot agree to one part of the foregoing opinion. I agree that the appellant cannot recover in this case unless he first establishes that the perishable goods were delivered to the initial carrier in an unfrozen condition. For some reason, appellant took no depositions and offered no proof whatever as to the condition of said goods at said time, except certain weather reports regarding the temperature in Los Angeles about the time of the loading. Conceding that the weather conditions were properly proven, I cannot agree that this alone furnishes the necessary proof that the vegetables were in good condition at the time. I assume that it is a matter of common knowledge that vegetables and oranges can be frozen even in the territory adjacent to Los Angeles. If these weather reports are alone sufficient evidence of the physical condition of a shipment from Los Angeles, then the next time a carrier is sued for damages caused by the freezing of a carload of potatoes shipped from Iowa in midwinter, the carrier can raise a presumption that the potatoes were frozen when delivered, by producing weather reports showing that the thermometer was below the freezing point at the place of shipment on the date thereof. I would avoid such a result.
ALBERT, J., joins in this dissent.